Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figure 1, claim 1.
Species 2: as shown in Figure 2.
Species 3: as shown in Figure 3.
Species 4: as shown in Figure 4.
Species 5: as shown in Figure 5.
Species 6: as shown in Figure 6.
Species 7: as shown in Figure 7.
Species 8: as shown in Figure 8.
Species 9: as shown in Figure 9.
Species 10: as shown in Figure 10.
Species 11: as shown in Figure 11.
The structures of species 1-11 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
This application contains claims directed to the following patentably distinct species 1-11. The species are independent or distinct, because Species 1-11 show different structures of the coil construction as listed below:
Species 1: as shown in Figure 1, shows the structures of the HTS tape.
Species 2: as shown in Figure 2, shows the structures of the wound HTS coil.
Species 3: as shown in Figure 3, shows the structures of the sectional HTS coil.
Species 4: as shown in Figure 4, shows the structures of the pancake coil.
Species 5: as shown in Figure 5, shows the structures of the double pancake coil.
Species 6: as shown in Figure 6, shows the structures of the method of winding a HTS coil.
Species 7: as shown in Figure 7, shows the structures of the coil 701 with only three turns and three shunts 702.
Species 8: as shown in Figure 8, shows the different structures of the HTS tapes 801, 802 in the shunts may be added between the tapes 803, 804 in the HTS cable.
Species 9: as shown in Figure 9, shows the different structures of the HTS coil with the HTS tapes 901, 902 of the shunts between the turns 903, 904 of the HTS cable.  Each HTS tape 901, 902 of the shunt terminates at a different point along the length of the HTS cable.
Species 10: as shown in Figure 10, shows the structures of the HTS coil with the tapes 1001, 1002 in any part of a turn can be spread apart to reduce the field on any tape.
Species 11: as shown in Figure 11, shows the different structures of the construction of an HTS coil comprising a wound HTS coil 1101 and three HTS shunts 1102, 1103, and 1104.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			

Patent Examiner - Art Unit 2837
March 28, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837